Title: To Thomas Jefferson from Wade Hampton, 26 June 1801
From: Hampton, Wade
To: Jefferson, Thomas


               
                  Sir;
                  Columbia. 26th. June 1801.
               
               The letter you did me the honor to write me on the 30th. May, desiring to know if it would be agreeable to me, in the event of it’s being vacant, to accept of the situation of Post master General of the united States, I have had the pleasure of recieving, but not until a few days ago, owing to my being absent when it arrived.  My sincere wish for the success of your administration would have dictated a prompt offer of my best services, & most active exertions in support of it, did not the state of my affairs render it impossible for me to relinquish my private pursuits without subjecting my self, and my family, to unwarrantable sacrifices.  In declining a task that I can but view as far above the reach of my feeble capacity, I beg you will be assured, Sir, of the grateful sense I must ever have of this distinguished mark of your notice, and of the high consideration and respect,
               With which I am, Sir, Your most obedt. Servant.
               
                  
                     W. Hampton
                  
               
            